Voto disidente del
Juez Asociado Señor Díaz Cruz,
al que se une el Juez Asociado Señor Negrón García.
Disiento respetuosamente de aquella parte de la decisión que de hecho crea una nueva regla de notificación, al exigir que aun cuando la parte esté representada por abogado, deberán notificarse los procedimientos al cliente. Este criterio enerva la representación legal, disminuye la facul-tad del abogado, derrota su autoridad para tomar deci-siones y complica el proceso en que a cada paso tendría el Tribunal —antes de resolver aun sobre trivialidades— que cerciorarse de que todas las partes han sido directa y perso-nalmente informadas de antemano sobre el incidente a resolver por el Tribunal. ¿Cuánto litigante perdidoso tratará de derrotar la justicia con nuevo abogado y la ale-gación de que nunca se enteró de lo que pasaba? Se propone *500una nueva regla para corregir una anormalidad que nace de conducta negligente (no tener el cliente informado) que es excepción en la práctica de la abogacía y que tiene ade-cuada sanción civil y ética, sin excluir el remedio judicial para la parte afectada.